Opinion by
Johnson, J.
In accordance with stipulation of counsel that the items marked “T” consist of tile plaques in -wire frames in chief value of earthen tiles similar in all material respects to the tile placques in wood frames the subject of Kreiss & Co., Ltd., et al. v. United States (46 Cust. Ct. 236, C.D. 2261), the claim at 12% percent under the provision in paragraph 202(b), as modified by the Annecy Protocol to the General Agreement on Tariffs and Trade (T.D. 52373), supplemented by Presidential proclamation (T.D. 52476), for articles composed in chief value of earthen tiles was sustained. Other items marked “W,” stipulated to consist of earthenware picture plaques composed of earthen tiles and wood frames constituting articles in chief value of wood similar in all material respects, except component material of chief value, to the decorated tile plaques in wood frames the subject of C.D. 2261, supra, were held dutiable at 16% percent under the provision in paragraph 412, as modified, supra, for manufactures of which wood is the component material of chief value, as claimed. Abstract 66338 followed.